Jones, C. J.
I shall leave it to the jury, on the question of identity, and shall also direct them, that the plaintiff, if they find such identity, is entitled to recover the full value of his goods. My present opinion is with the plaintiff on the main question of law in this case, on the grounds urged by the plaintiff’s counsel. I will, however, reserve the point for the consideration of the court.
The jury found for the plaintiff, $610 46.
In November term, the point reserved was argued, by Antiion, for the plaintiff, and by Lord and Patterson, for defendants. Plaintiff cited Isaac v. Clerk, 1 Bulst. 312; Harless v. Hoare, 1 Wils. 8; Horwood v. Smith, 2 T. R. 750; Con. Action on the Case Trover, D.; Farrington v. Payne, 13 Johns. 431; Stephens v. Spencer, 4 M. & S. 260; Williams v. Merle, 11 Wend. 80. Defendants cited 5 Burr. 2826; Smith v. Young, 11 Johns. 285; 2 East, 755 ; 2 Saund. Plead. & Ev. 478 ; 2 H. B. 478.
The court, however, were unanimously of opinion for *326the plaintiff, and considered the case of Williams v. Merle, (11 Wend. 80,) conclusive on the point reserved.(1)
Judgment for plaintiff.
Anthon, for plaintiff.
Lord and Patterson, for defendants.

 This case was afterwards affirmed in the court for the correction of errors. 22 Wend. 285.